Citation Nr: 0931584	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD) and diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected PTSD.

4.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as secondary to service-connected PTSD.

5.  Entitlement to service connection for diabetic 
retinopathy.

6.  Entitlement to service connection for polyuria, 
polyphagia, polydipsia, blurred vision, nausea, dry mouth, 
excessive sweating, abdominal pain and leg pain, claimed as 
secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for gout.

9.  Entitlement to service connection for obstructive sleep 
apnea, claimed as secondary to service-connected PTSD.

10.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for bilateral hearing loss.

11.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for refractive error.

12.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for headaches.

13.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a lung disorder.

14.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a back disability.

15.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for vertigo.

16.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for bilateral otitis externa.

17.  Entitlement to an increased (compensable) disability 
rating for service-connected laceration of the left little 
finger.  

18.  Entitlement to an effective date earlier than December 
31, 2002 for the award of service connection for diabetes 
mellitus.

19.  Entitlement to an effective date earlier than May 28, 
1998 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

20.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for denial of a treadmill and an inferior whirlpool bath.

21.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for diabetes mellitus.

22.  Whether discontinuance of services under Title 38, 
United States Code, Chapter 31, Vocational Rehabilitation 
Services, Independent Living Program was proper.  

23.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

24.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for bruxism, claimed as secondary to service-
connected PTSD.

25.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for obesity, claimed as secondary to service-
connected PTSD.

26.  Entitlement to service connection for an upper 
respiratory infection.

27.  Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected disabilities.

28.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to service-connected PTSD.

29.  Entitlement to service connection for a skin disorder, 
to include as secondary to herbicide exposure and service-
connected diabetes mellitus and PTSD.

30.  Entitlement to an effective date earlier than December 
16, 2003 for the award of service connection for a laceration 
of the left little finger.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Fargo, North Dakota 
(the RO).

Procedural history

Service connection for a back disability and bilateral 
hearing loss was initially denied in August 1971 rating 
decision.  The Veteran appealed that determination to the 
Board, which upheld the RO's findings in a July 1972 
decision.

Service connection for a visual condition and headaches was 
initially denied in a November 1985 rating decision, which 
the Veteran did not appeal.

A July 2002 rating decision denied service connection for a 
lung disorder and determined new and material evidence had 
not been submitted to reopen the previously-denied back 
disability.  The Veteran did not appeal this decision.

In an August 2003 rating decision, the RO granted service 
connection for diabetes mellitus effective January 16, 2003.  
At that time the RO denied service connection for benign 
positional vertigo, gout, sleep apnea, hypertension, bruxism, 
obesity, pes planus and GERD.  The Veteran perfected an 
appeal as to the pes planus, hypertension and sleep apnea 
claims only.

A July 2004 rating decision granted service connection for a 
left little finger laceration; a noncompensable disability 
rating was assigned effective December 16, 2003.  The RO also 
denied service connection for folliculitis or other acne form 
skin disease, chronic fatigue, fibromyalgia and bilateral 
otitis externa.  The Veteran perfected an appeal as to the 
disability rating assigned to the left little finger 
laceration and the denial of service connection for 
folliculitis, chronic fatigue and fibromyalgia.  As will be 
detailed further below, in July 2004 the Veteran filed a 
notice of disagreement (NOD) as to the effective date of 
service connection for the left little finger laceration.  A 
statement of the case (SOC) has not been issued as to that 
matter.  

An October 2005 rating decision awarded an earlier effective 
date of December 31, 2002 for the grant of service connection 
for diabetes mellitus.  The RO also denied an effective date 
earlier than May 28, 1998 for the award of TDIU as well as 
the Veteran's service connection claims for porphyria cutanea 
tarda, hemorrhoids, diabetic retinopathy, a fungal infection, 
diabetic dermopathy, acanthosis nigricans, polyuria, 
polyphagia, polydipsia, blurred vision, fatigue, nausea, dry 
mouth, excessive sweating, abdominal pain, and leg pain.  The 
Veteran's claim for special monthly compensation based on aid 
and attendance or housebound status was also denied, as were 
the Veteran's claims to reopen service connection for a back 
disability, a lung disorder, refractive error, headaches, 
bruxism, obesity, GERD, gout and vertigo.  The Veteran 
perfected an appeal of this decision.  

A March 2006 rating denied service connection for tinnitus 
and an upper respiratory infection and determined that new 
and material evidence had not been submitted to reopen the 
claims for service connection for bilateral otitis externa 
and bilateral hearing loss.  The Veteran perfected an appeal 
of this decision.  
An August 2006 rating decision denied the Veteran's claims 
for compensation pursuant to 38 U.S.C. § 1151 for diabetes 
and the denial of issue of a treadmill and installation of a 
whirlpool bath.  The Veteran perfected an appeal of this 
determination.

An August 2006 determination discontinued the Veteran's 
benefits under the Independent Living program.  The Veteran 
perfected an appeal of that decision.  

Finally, a November 2007 rating decision denied the Veteran's 
claim of entitlement to service connection for hypertension.  
The Veteran perfected an appeal.  As this matter had already 
been addressed in the above-referenced August 2003 rating 
decision, the two appeals have been merged for the sake of 
simplicity.

The Board notes that after receipt of additional outpatient 
records, the RO did not readjudicate some of the Veteran's 
claims via issuance of a supplement statement of the case 
(SSOC).  However, the subsequently-submitted outpatient 
records are duplicative of prior evidence of record 
documenting the Veteran's various medical problems, or in 
some cases lack thereof, which were established at the times 
of the most recent adjudication of said claims.  Accordingly, 
these updated outpatient records are not "pertinent" to the 
claims and they need not be returned to the RO for 
readjudication.  See 38 C.F.R. § 20.1304(c) (2008).

Clarification of issues on appeal

The Veteran has claimed service connection for a number of 
skin disorders over the years, including porphyria cutanea 
tarda, folliculitis, fungal infection, jock itch, diabetic 
dermopathy and acanthosis nigricans.  For the sake of 
simplicity, the Board has recharacterized these separate 
issues into one issue, entitlement to service connection for 
a skin disorder.  


Issues not on appeal

One issue previously on appeal, entitlement to service 
connection for peripheral neuropathy, was granted in an 
August 2006 rating decision, which has not been appealed.  
Since the claim was granted, the appeal as to that issue has 
become moot.  No notice of disagreement has been filed as to 
the disability rating assigned or the effective date.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

A July 2007 rating decision denied increased disability 
ratings for the service-connected peripheral neuropathy of 
the bilateral lower extremities and diabetes mellitus; and 
denied service connection for a small bowel carcinoid with 
liver metastases and peripheral neuropathy of the bilateral 
upper extremities.  A November 2008 rating decision decreased 
rating assigned the Veteran's service-connected diabetes 
mellitus to 10 percent disabling and denied the Veteran's 
claims of entitlement to service connection for chronic 
kidney disease and hypertension.  To the Board's knowledge, 
the Veteran has not disagreed with those decisions and they 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Remanded issues

As will be discussed below, the issue of the Veteran's 
entitlement to service connection for bilateral otitis 
externa is being reopened by the Board due to the receipt of 
new and material evidence.  That issue, along with the issues 
of whether new and material evidence has been submitted which 
is sufficient to reopen the previously-denied claims of 
entitlement to service connection for bruxism and obesity, 
entitlement to an effective date earlier than December 16, 
2003 for the award of service connection for a laceration of 
the left little finger, as well as the claims of entitlement 
to service connection for an upper respiratory infection, a 
skin disorder, fibromyalgia and hemorrhoids, are addressed in 
the REMAND portion of this decision and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed pes planus is etiologically 
related to his military service.

2.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed hypertension is 
etiologically related to his service-connected PTSD.  

3.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed GERD is etiologically 
related to his service-connected PTSD.  

4.  The competent medical evidence of record does not 
indicate that chronic fatigue syndrome currently exists.

5.  The competent medical evidence of record does not 
indicate that diabetic retinopathy currently exists.

6.  The competent medical evidence of record does not 
indicate that a disability manifested by polyuria, 
polyphagia, polydipsia, blurred vision, nausea, dry mouth, 
excessive sweating, abdominal pain and leg pain currently 
exists.

7.  The competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.  

8.  The competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's 
currently diagnosed gout and his military service.  

9.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected PTSD and his currently diagnosed 
obstructive sleep apnea.

10.  In July 1972, the Board denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
on the merits.

11.  The evidence associated with the claims folder 
subsequent to Board's July 1972 decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.

12.  In an unappealed November 1985 decision, the RO denied 
the Veteran's claims of entitlement to service connection for 
a visual condition and headaches.

13.  The evidence associated with the claims folder 
subsequent to the November 1985 RO rating decision is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claims.  

14.  In an unappealed July 2002 decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
lung disorder and denied the reopening of the previously-
denied claim of entitlement to service connection for a back 
disability.

15.  The evidence associated with the claims folder 
subsequent to the July 2002 RO rating decision is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial, and does not raise a reasonable 
possibility of substantiating the claims.  

16.  In an unappealed August 2003 decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
vertigo.

17.  The evidence associated with the claims folder 
subsequent to the August 2003 RO rating decision is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  

18.  In an unappealed July 2004 decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral otitis externa.

19.  The evidence associated with the claims folder 
subsequent to RO's July 2004 rating decision pertains to a 
current diagnosis of bilateral otitis externa, which had not 
been established at the time of the prior final denial.  The 
additionally received evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.

20.  The Veteran's service-connected laceration of the left 
little finger is manifested by minimal functional loss due to 
stiffness and loss of sensation; there is no objective 
evidence of a scar that is painful on examination.

21.  Type II diabetes mellitus was added to the list of 
diseases for presumptive service connection based on 
herbicide exposure on May 8, 2001; the Veteran filed his 
original claim of entitlement to service connection for 
diabetes mellitus more than one year afterwards on December 
31, 2002.  

22.  An informal claim for rating for TDIU was received on 
March 3, 1999.  In a December 2002 decision, the RO awarded 
TDIU, assigning an effective date of May 28, 1998.

23.  Prior to May 28, 1998, it is not factually ascertainable 
that the Veteran was unemployable because of service-
connected PTSD alone.

24.  A preponderance of the medical evidence supports a 
conclusion no additional disability was caused by denial of a 
treadmill and an inferior whirlpool bath.  

25.  A preponderance of the medical evidence supports a 
conclusion that the Veteran's diabetes was not caused by VA 
medical treatment.

26.  The Veteran completed the terms of the Individualized 
Independent Living Plan (IILP) to which he agreed in March 
2003 and has utilized the maximum 24 months plus one six 
month extension of Independent Living services.

27.  The medical and other evidence of record does not 
demonstrate that the Veteran is in the need of regular aid 
and attendance by another person by reason of disability, nor 
is he housebound.


CONCLUSIONS OF LAW

1.  Service connection for pes planus was incurred is 
warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Service connection for hypertension is warranted.  
38 C.F.R. § 3.310 (2008).

3.  Service connection for GERD is warranted.  38 C.F.R. 
§ 3.310 (2008).

4.  Service connection for chronic fatigue syndrome is not 
warranted.  
38 C.F.R. § 3.310 (2008).

5.  Service connection for diabetic retinopathy is not 
warranted.  
38 C.F.R. § 3.310 (2008).

6.  Service connection for polyuria, polyphagia, polydipsia, 
blurred vision, nausea, dry mouth, excessive sweating, 
abdominal pain and leg pain is not warranted.  
38 C.F.R. § 3.310 (2008).

7.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

8.  Gout was not incurred in or aggravated by active military 
service and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

9.  Obstructive sleep apnea is not proximately due to nor is 
it the result of the Veteran's service-connected PTSD.  38 
C.F.R. § 3.310 (2008).

10.  The Board's July 1972 decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

11.  Since the July 1972 Board decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

12.  The November 1985 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

13.  Since the November 1985 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for 
refractive error and headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

14.  The July 2002 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

15.  Since the July 2002 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claims of entitlement to service connection for a lung 
disorder and a back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

16.  The August 2003 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

17.  Since the August 2003 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for vertigo.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

18.  The July 2004 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

19.  Since the July 2004 RO decision, new and material 
evidence has been received which serves to reopen the claim 
of entitlement to service connection for bilateral otitis 
externa.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

20.  The criteria for a compensable disability rating for the 
laceration of the left little finger have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5230, 7805 (2008).

21.  The correct effective date of the grant of service 
connection for type II diabetes mellitus is December 31, 
2001.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400(p), 3.816 (2008).

22.  The requirements for an effective date earlier than 
March 28, 1998 for the award of TDIU have not been met.  38 
U.S.C.A. §5110 (West 2002); 38 C.F.R. 
§ 3.400 (o) (2008).

23.  Compensation under the provisions of 38 U.S.C. § 1151 
for denial of a treadmill and an inferior whirlpool bath is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2008).

24.  Compensation under the provisions of 38 U.S.C. § 1151 
for diabetes is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).

25.  Discontinuance of services under the Independent Living 
program was proper.  38 U.S.C.A. § 3105 (West 2002); 38 
C.F.R. §§ 21.76, 21.192 (2008).

26.  The criteria for special monthly compensation based on 
the need for regular aid and attendance, or at the housebound 
rate, have not been established. 
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a number of 
disabilities, to include as secondary to service-connected 
PTSD, as well as a compensable disability rating for a 
laceration on his left little finger.  He also seeks 
compensation pursuant to 
38 U.S.C. § 1151 and earlier effective dates for the award of 
TDIU and service connection for diabetes.  Finally, he 
desires to reopen a number of previously-denied claims for 
service connection.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as included in the instant case, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to all issues on 
appeal; the standard of review and duty to assist do not 
apply to the claims to reopen unless they are reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim]. 

The Board notes that the statutes and regulations governing 
adjudication of the Veteran's claim for benefits under the 
Independent Living program arise under Chapter 31 of Title 38 
of the United States Code.  The VCAA does not apply to claims 
arising under this chapter.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) to the effect that the VCAA applies only 
to provisions under Chapter 51 of Title 38, United States 
Code.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issues involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The Board is 
granting the Veteran's claims of entitlement to service 
connection for pes planus, hypertension and GERD.  Therefore, 
any VCAA notice deficiencies as to these claims are moot.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters dated March 
24, 2004; October 14, 2004; February 23, 2005; June 20, 2005; 
January 26, 2006; and April 11, 2006, which advised the 
Veteran of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the letters 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letters asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters also informed the Veteran that 
for records he wished for VA to obtain on her behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  As the 
Veteran is unrepresented, the February 2005, June 2005, 
January 2006 and April 2006 letters also listed a number of 
Veterans' Service Organizations (VSOs) and informed the 
Veteran that he could receive free representation from a VSO 
for his case.

The March 2004 letter specifically advised the Veteran that 
to substantiate his service connection claims the evidence 
must demonstrate "a relationship between your disability and 
an injury, disease, or event in military service."  See the 
March 24, 2004 letter at 6.  The Veteran was advised of the 
evidentiary requirements to substantiate his secondary 
service connection claims in the April 2006 letter, including 
the necessity of evidence that "your service-connected 
disability either caused or aggravated your additional 
disability."  See the April 11, 2006 letter at 8.
The April 2006 letter also advised the Veteran that to 
substantiate his increased rating claim "the evidence must 
show that your service-connected condition has gotten 
worse," as well as the evidentiary requirements for 
compensation pursuant to 38 U.S.C. § 1151.  Id. at 6-7.  The 
Veteran was advised of the evidentiary requirements for his 
claim for special monthly compensation based on aid and 
attendance/housebound status in the February 2005 letter.  
See the February 23, 2005 letter at 8.  The notification 
requirements for his earlier effective date claims will be 
addressed in the Dingess discussion below.  

With respect to notice regarding new and material evidence, 
the above-referenced February 2005 and January 2006 letters 
specifically explained that the Veteran was previously denied 
service connection for a lung condition, refractive error, 
headaches, bilateral otitis externa and bilateral hearing 
loss and that the appeal period for these decisions had 
expired and are now final.  A letter dated November 18, 2003 
explained that the Veteran was previously denied service 
connection for a back disability and vertigo and that the 
appeal period was expired for the back claim and would expire 
for the vertigo claim in August 2004.  The Veteran was 
advised evidence sufficient to reopen his previously denied 
claims must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  The Veteran was 
also specifically advised in the letters as to the reasons 
these claims were previously denied:  "Your military records 
did not show a back injury . . . There is no evidence that a 
current back condition is linked to your period of military 
service . . . Your service medical records do not show 
complaints of, or treatment for, episodic dizziness in 
service" (November 2003); "lung condition: SMRs do not show 
treatment of lung condition during service; refractive error: 
condition was considered a congenital or developmental 
condition and the evidence showed not [sic] aggravation 
during service; headaches: SMRs did not show evidence during 
service" (February 2005); "Your claim for bilateral hearing 
loss was previously denied because your hearing was within 
normal limits . . . at the time of your compensation 
examination.  Your claim for bilateral otitis externa was 
previously denied because it neither occurred in or was 
caused by service." (January 2006).  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In the above-referenced letters, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claims, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See, e.g., the March 24, 2004 letter 
at 2.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

The Board notes the Veteran did not receive VCAA notice prior 
to the initial adjudication of his claims for hypertension, 
obstructive sleep apnea and pes planus in August 2003.  The 
Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.

Crucially, the Veteran was provided with additional VCAA 
notice through the March 2004, October 2004 and February 2005 
VCAA letters and these claims were readjudicated in the May 
2005 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Accordingly, adequate notice was 
provided and any timing errors have been cured.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim].  In any event, any timing 
errors as to pes planus and hypertension claims are moot as 
service connection is being granted for these disabilities.

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the March 2004 
letter as detailed above.  The Veteran received notice as to 
elements (4) and (5), degree of disability and effective 
date, in a letter from the RO dated March 20, 2006 as well as 
the above-referenced April 2006 letter.  As discussed in 
detail below, the Board is granting the Veteran's claims for 
pes planus, hypertension and GERD.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

The Veteran was not provided notice of the evidentiary 
requirements for his earlier effective date claims until 
after the initial adjudication of the claims in October 2005, 
and there was no subsequent readjudication to cure the timing 
error.  See Overton, supra.   
 
However, the Board finds that VCAA notice is not necessary 
for the earlier effective date claims.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the earlier effective date issues here on appeal.  The facts 
in this case, which involves the assignment of effective 
dates, are not in dispute.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of these claims; therefore no VCAA 
notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].

Specifically, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  Therefore, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice for the effective date claims.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran did not receive notice in compliance with the 
Vazquez-Flores decision.  However, with respect to appeals of 
initially assigned disability ratings, such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz, supra.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

As for the remaining claims, the Board finds that reasonable 
efforts have been made to assist the Veteran in obtaining 
evidence necessary to substantiate her claims.  
In particular, the RO has obtained the Veteran's service 
medical treatment records, reports of VA outpatient 
treatment, as well as the report of VA examinations of the 
Veteran in March 2003 and June 2004.  An addendum opinion was 
provided for the June 2004 VA examination in July 2004.

The Veteran has not been provided a VA examination for his 
claims for entitlement to service connection for chronic 
fatigue syndrome, diabetic retinopathy, polyuria, polyphagia, 
polydipsia, blurred vision, nausea, dry mouth, excessive 
sweating, abdominal pain, leg pain, tinnitus and gout.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

A medical examination is unnecessary in this case, because as 
detailed below there is no objective and competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability for the chronic fatigue syndrome, diabetic 
retinopathy, polyuria, polyphagia, polydipsia, blurred 
vision, nausea, dry mouth, excessive sweating, abdominal 
pain, or leg pain claims (McLendon element 1).  For the 
tinnitus and gout claims, there is no evidence establishing 
an event, injury or disease occurred in service and an 
indication that the disability may be associated with the 
Veteran's service (McLendon elements 2 and 3).  Under such 
circumstances, an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnosis 
for the chronic fatigue syndrome, diabetic retinopathy, 
polyuria, polyphagia, polydipsia, blurred vision, nausea, dry 
mouth, excessive sweating, abdominal pain, or leg pain 
claims; and there is no objective evidence of the in-service 
incurrence of tinnitus or gout.
 
The Veteran also argues that he should be provided with an 
examination for his claim for special monthly compensation 
based on the need for regular aid and attendance or 
housebound status.  See the Veteran's March 5, 2005 
statement.  However, as described below, there is no 
indication in the substantial evidence of record that the 
Veteran requires the aid and attendance of another or is 
confined to his home.  Indeed, there is evidence to the 
contrary.  As there is sufficient medical evidence for VA to 
make a decision on the claim, an examination is not 
warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claims.  He has 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision as to 23 of 
the issues on appeal.

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for GERD, claimed as 
secondary to service-connected PTSD.

4.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as secondary to service-connected PTSD.

5.  Entitlement to service connection for diabetic 
retinopathy.

6.  Entitlement to service connection for polyuria, 
polyphagia, polydipsia, blurred vision, nausea, dry mouth, 
excessive sweating, abdominal pain and leg pain, claimed as 
secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for gout.

9.  Entitlement to service connection for obstructive sleep 
apnea, claimed as secondary to service-connected PTSD.

For the sake of economy, these issues will be discussed 
together, to the extent practicable.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection presupposes a diagnosis of a current 
disability. 
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310 (2008); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

The pes planus claim

As noted above, in order to establish service connection for 
the claimed disorder on a direct basis, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.

With respect to Hickson element (1), medical evidence of a 
current disability, there are numerous diagnoses of pes 
planus of record.

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, the Veteran's service 
medical records reflect that he was diagnosed with pes planus 
in June 1968 and provided with arch supports.  Hickson 
element (2) is also satisfied.

With respect to Hickson element (3), the March 2003 VA 
examiner opined that the Veteran's "[b]ilateral moderately 
severe pes planus . . . is at least as likely is [sic] not 
related to his service time as he had increased foot pain 
during that time with use of orthotics."  Hickson element 
(3) is therefore also satisfied.

Because all three elements have been met, a grant of service 
connection for pes planus is warranted.

The hypertension and GERD claims

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

With respect to Wallin element (1), medical evidence of a 
current disability, there are numerous diagnoses of 
hypertension and GERD of record.

With respect to Wallin element (2), a service-connected 
disability, the Veteran is currently service connected for 
PTSD.  Wallin element (2) is accordingly satisfied.  [The 
Board observes in passing that the Veteran is also service-
connected for diabetes, peripheral neuropathy, erectile 
dysfunction and a laceration of the left little finger; 
however, his contentions concern only the service-connected 
PTSD].

With respect to Wallin element (3), the March 2003 VA 
examiner opined it was "as least as likely as not that the 
[V]eteran's hypertension and GERD are secondary to his 
PTSD."  Wallin element (3) is therefore also satisfied.

Because all three elements have been met, a grant of 
secondary service connection for hypertension and GERD is 
warranted.

The chronic fatigue syndrome, diabetic retinopathy, polyuria, 
polyphagia, polydipsia, blurred vision, nausea, dry mouth, 
excessive sweating, abdominal pain and leg pain claims

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
chronic fatigue syndrome or diabetic retinopathy are 
currently present.  No diagnosis of chronic fatigue syndrome 
or diabetic retinopathy is offered in the numerous VA and 
private outpatient medical records in the claims file.  
Indeed, a December 2006 VA teleretinal examination was 
negative for "diabetes related retinal (eye) disease," a 
more recent March 2007 VA diabetes examination noted "there 
was no evidence of a retinopathy," and a February 2008 VA 
optometry consult report was negative for diabetic 
neuropathy.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].

With respect to the claim for polyuria, polyphagia, 
polydipsia, blurred vision, nausea, dry mouth, excessive 
sweating, abdominal pain and leg pain, symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Without a diagnosis of a 
disability or disabilities accounting for these symptoms 
service connection may not be granted.  

To the extent that the Veteran himself contends that he has 
chronic fatigue syndrome and diabetic retinopathy or a 
disability manifested by polyuria, polyphagia, polydipsia, 
blurred vision, nausea, dry mouth, excessive sweating, 
abdominal pain and leg pain, it is now well-established that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
Veteran's own statements offered in support of his claims are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.

In the absence of any currently diagnosed chronic fatigue 
syndrome, diabetic retinopathy or a disability manifested by 
polyuria, polyphagia, polydipsia, blurred vision, nausea, dry 
mouth, excessive sweating, abdominal pain and leg pain, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and these 
claims fail on this basis alone.

The tinnitus and gout claims

VA outpatient records dated in August 2000 and November 2000 
reflect a diagnosis of tinnitus, and gouty arthritis was 
identified in a November 2001 X-ray report.  Hickson element 
(1) is therefore satisfied for the claims.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease or arthritis in service.  Specifically, the 
Veteran's September 1967 entrance examination was completely 
normal with respect to the Veteran's hearing, and no 
arthritis was identified.  Similarly, his February 1970 
separation physical examination, including audiology testing 
and chest X-ray, was pertinently negative.  In an 
accompanying report of medical history, the Veteran 
specifically denied hearing problems, swollen or painful 
joints and arthritis or rheumatism.  The service medical 
records are otherwise negative with respect to tinnitus and 
arthritis.  

The Board additionally notes that gouty arthritis was not 
present until November 2001, well beyond the period for 
presumptive service connection for arthritis.  
See  38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to in-service injury, the Veteran has not 
alleged a specific injury leading to gout.  As for the 
tinnitus claim, the Veteran in essence contends that exposure 
to noise driving trucks without mufflers in Vietnam caused 
injury to his ears.  See the Veteran's November 30, 2005 
statement.  The Board observes that the Veteran's military 
occupational specialty was heavy truck driver.

The Board notes that the evidence of record does not indicate 
that the Veteran is a Veteran of combat, and he does not 
appear to so contend.  The combat presumptions are therefore 
not applicable.  See 38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R. § 3.304(d) (2008).

The Board wishes to make it clear that it does not 
necessarily dispute that the Veteran may have been exposed to 
noise in service, as undoubtedly were millions of other 
Veterans.  However, the Veteran has not pointed to any 
statutory or regulatory presumption which equates noise 
exposure with injury to the ears, and the Board is aware of 
none.  

The medical evidence of record does not support the Veteran's 
implied contention that he sustained an ear injury during his 
military service.  Crucially, his February 1970 separation 
physical examination is pertinently negative for ear injury, 
and in the accompanying report of medical history he 
specifically denied ear trouble and hearing loss.  

Indeed, there is no mention of tinnitus by the Veteran until 
he filed his claim of entitlement to VA benefits in December 
2005, over 35 years after he left military service in 
February 1970 and 35 years after the Veteran filed his 
initial claim for VA benefits in June 1971.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

The Veteran's June 1971 claim involved a claim for bilateral 
hearing loss.  He did not refer to injury to his ears. The 
Veteran did not make any arguments as to any in-service 
injury to his ears.  See the Veteran's March 27, 1972 notice 
of disagreement.  A July 1971 VA audiological examination was 
completely normal, and the Veteran made no complaints as to 
ringing in his ears.  During a subsequent April 1985 VA 
examination for unrelated compensation claims, the Veteran 
indicated problems with a scalp condition, headaches and back 
pain- no complaints as to hearing problems or tinnitus were 
made.  

The lack of any evidence of tinnitus for three and a half 
decades after service, and the filing of the claim for 
service connection 35 years after service is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the Veteran 
sustained acoustic trauma in the performance of his duties, 
and there is no evidence of tinnitus in service or for 
decades thereafter.

In essence, the Veteran's case rests of his own non-specific 
contention that he sustained a bilateral ear injury or 
injuries in service.  The Board has considered those 
statements.  However, his statements are outweighed by the 
negative service medical records, to include his own denial 
of such problems, as well as the lack of objective evidence 
of tinnitus for decades after service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].

In short, because the record as a whole clearly demonstrates 
that the Veteran never mentioned an actual ear injury in 
service until he brought up the subject in connection with 
his claim for VA benefits approximately 35 years after his 
separation from service, the Board finds his recent 
statements concerning such an injury to be lacking in 
credibility and probative value.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the Veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of gout or in-service 
incurrence of ear disease or injury, it follows that Hickson 
element (3), or medical nexus, is necessarily lacking also.  

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran himself contends that a medical 
relationship exists between his current tinnitus and gout and 
his military service, his opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  Any such statements 
offered in support of the Veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley, supra.

The Veteran argues that Cosman v. Principi, 3 Vet. App. 303 
(1992), allows for the grant of his tinnitus claim.  See the 
August 11, 2006 VA Form 9.  Cosman held that service 
connection may be granted for disability shown after service 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  See id at 
305.  The Board has already extensively detailed how the 
evidence shows the Veteran's tinnitus was not incurred in 
service.  

The Veteran may also be presenting an argument based on 
continuity of symptomatology, that is that he had tinnitus in 
service and continuously thereafter.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Tinnitus was not 
identified in service, and it was initially diagnosed decades 
after service.  In the interim, there were no complaints of, 
or treatment for, tinnitus, including during two VA 
examinations.  See Maxson, supra.  Accordingly, service 
connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

For these reasons, both the gout claim and the tinnitus claim 
are denied.

The obstructive sleep apnea claim

The Veteran contends that his obstructive sleep apnea is due 
to his service-connected PTSD.  See the Veteran's December 
31, 2002 Statement in Support of Claim.  [The Board notes 
that the Veteran is also service-connected for diabetes, 
peripheral neuropathy, erectile dysfunction, laceration of 
the left little finger and now pes planus, hypertension and 
GERD; however, his contentions concern only service-connected 
PTSD.]

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), current disability, the 
Veteran has been diagnosed with obstructive sleep apnea.  
See, e.g., an August 1998 neuropsychological report from 
P.K., Psy.D.  With respect to Wallin element (2), service-
connected disability, the Veteran is service connected for 
PTSD.  Wallin element (2) is also satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed 
obstructive sleep apnea and the Veteran's service-connected 
PTSD.  Rather, there is competent medical evidence to the 
contrary.  After review of the Veteran's claims folder, the 
March 2003 VA examiner opined "Sleep apnea is less than 
likely due to PTSD.  Sleep apnea is caused by structural 
problems in the airway."  

There are no competent medical opinions to the contrary.  To 
the extent that the Veteran himself contends that a medical 
relationship exists between the service-connected PTSD and 
obstructive sleep apnea, his opinion is  entitled to no 
weight of probative value.  See Espiritu, supra.  Any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley, supra.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed obstructive sleep apnea is not related to his 
service-connected PTSD.  Accordingly, Wallin element (3), 
medical nexus, has not been satisfied, and the claim fails on 
that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that service connection for service connection for pes 
planus, hypertension and GERD is warranted, and those claims 
are accordingly granted.  

Additionally, the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
chronic fatigue syndrome, diabetic retinopathy, polyuria, 
polyphagia, polydipsia, blurred vision, nausea, dry mouth, 
excessive sweating, abdominal pain and leg pain, tinnitus, 
gout and obstructive sleep apnea.  Therefore, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefits sought on appeal are 
accordingly denied.

10.  Whether new and material evidence has been received to 
reopen the previously-denied claim of entitlement to service 
connection for bilateral hearing loss.

11.  Whether new and material evidence has been received to 
reopen the previously-denied claim of entitlement to service 
connection for refractive error.

12.  Whether new and material evidence has been received to 
reopen the previously-denied claim of entitlement to service 
connection for headaches.

13.  Whether new and material evidence has been received to 
reopen the previously-denied claim of entitlement to service 
connection for a lung disorder.

14.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for a back disability.

15.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for vertigo.

16.  Whether new and material evidence has been received to 
reopen the previously-denied claim of entitlement to service 
connection for bilateral otitis externa.

Because these issues involve the application of identical law 
to similar facts, for the sake of economy the board will 
address them together.

Relevant law and regulations

Service connection - in general

The law and regulations pertinent to service connection are 
detailed above and will not be repeated for the sake of 
brevity.

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  The only exception is if 
there is evidence of additional disability due to aggravation 
during service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Additionally, decisions by the Board are final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the Veteran's 
claims to reopen were initiated beginning in 2004, the claims 
will be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

For the sake of clarity, the Board will first present a brief 
factual background as to each of these claims.

The bilateral otitis externa claim

Service connection for bilateral otitis externa was initially 
denied in a July 2004 rating decision.  The record at that 
time showed an in-service complaint of otitis externa.  The 
RO's denial was predicated on lack of a current disability 
[Hickson element (1)].



The hearing loss, refractive error, and headache claims

Service connection for bilateral hearing loss was initially 
denied in July 1972 Board decision.  The Board's decision was 
predicated on absence of a current disability and an in-
service disease or injury [i.e., Hickson elements (1) and 
(2)].  Hickson element (3), medical nexus, was also 
necessarily lacking for the claim.  

Service connection for a visual condition and headaches was 
initially denied in an unappealed November 1985 rating 
decision.  Specifically, the RO determined that the Veteran's 
refractive error was a congenital defect which had not been 
aggravated during service.  Similarly, there was no current 
diagnosis of a headache disorder or in-service evidence of 
headaches [Hickson elements (1) and (2)].  Hickson element 
(3), medical nexus, was also necessarily lacking for the 
claims.  

The back, lung, and vertigo claims

Service connection for a back disability was initially denied 
in July 1972 Board decision.  The Board's decision as to the 
back claim was predicated on absence of an in-service disease 
or injury [Hickson element (2)].  Hickson element (3), 
medical nexus, was also necessarily lacking for the claim.  

The Veteran subsequently attempted to reopen the back claim 
in January 2001, and that claim was denied in an unappealed 
July 2002 rating decision.  At that time service connection 
for a lung disorder was initially denied, and service 
connection for vertigo was initially denied in an August 2003 
rating decision.  The RO's denial of service connection for a 
lung disorder and vertigo was predicated on the absence of 
evidence of in-service disease [Hickson element (2)].  
Hickson element (3), medical nexus, was also necessarily 
lacking for the claims.  

The Board notes that the claim for a lung disorder does not 
include the issue of entitlement to service connection for an 
upper respiratory infection, which is being remanded for 
additional evidentiary development.

Analysis

The Board will address the claims by group based on the 
service connection element or elements which were lacking at 
the time of the previous final decision.  The Board's inquiry 
will be directed to whether new and material evidence has 
been received as to the missing elements. 

The bilateral otitis externa claim [Hickson element (1)]

The July 2004 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

As explained above, the Veteran's claims for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2008); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received (i.e. after 
July 2004) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
Veteran has submitted evidence indicating current bilateral 
otitis externa.  See 38 C.F.R. § 3.156 (2008).

A May 2005 VA outpatient record diagnoses the Veteran with a 
"mild otitis externa."  This evidence can be considered 
"new" with respect to the claim, in that it was not 
previously considered by the RO in the July 2004 adjudication 
of the claim, and it arguably is "material" because it is 
so significant that it must be considered in order to fairly 
decide the merits of the Veteran's claim.  See 38 C.F.R. § 
3.156 (2008).  

Accordingly, new and material evidence has been submitted 
with respect to bilateral otitis externa claim, and it is 
thus reopened.  

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the Veteran in the development of 
his claim attaches at this juncture.  Although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  
See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim].  In particular, there is no medical nexus opinion of 
record relating the Veteran's current bilateral otitis 
externa to complaints in service.  

The Board therefore believes that additional evidentiary 
development is required as to this issue.  This will be 
discussed in the remand section below.

The bilateral hearing loss and headache claims  [Hickson 
elements (1) and (2)]

The July 1972 Board decision and November 1985 rating 
decision are final.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1100, 20.1103 (2008).  

The Board's inquiry will be directed to the question of 
whether any additionally received (i.e. after July 1972 for 
the hearing loss claim; after November 1985 for the headache 
claim) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
Veteran has submitted evidence indicating a current hearing 
loss and headache disabilities and the presence of such in 
service.  See 38 C.F.R. § 3.156 (2008).

Evidence which has been added to the record since the 
November 1985 and July 2002 rating decisions includes 
diagnoses of hearing loss and headaches.  
See, e.g., VA outpatient records dated in August 2000 and 
November 2000 diagnosing hearing loss and a February 2001 
outpatient record diagnosing headaches.  Thus, there has been 
added to the record new evidence as to Hickson element (1), 
current disability.

However, the claims may not be reopened on that basis alone.  
See Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new 
and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim].  The Veteran has not submitted evidence 
pertaining to Hickson element (2), in-service disease or 
injury, for the hearing loss and headache claims.  That 
element was lacking at the time of the last final denial.  
The Veteran's own statements are essentially reiterative of 
his previously-expressed contentions to the effect that he 
has hearing loss and headaches which are related to his 
experiences in military service.  Such contentions are not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 
Accordingly, new and material evidence has been received as 
to element (2). 

This scenario differs from the bilateral otitis externa claim 
in that denial of service connection for bilateral otitis 
externa was predicated solely on lack of a current diagnosis.  
There was of record in-service evidence of otitis externa; 
what was need was new and material evidence e only as to the 
matter of current disability.  Such is not the case for the 
headache and hearing loss claims, which were denied by the RO 
based on the lack of evidence of in-service disease or injury 
as well as no evidence of current disability.  Therefore, 
while evidence of current disability alone serves to reopen 
the otitis externa claim, the same cannot be said of the 
hearing loss and headache claims.  

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran's hearing loss 
or headaches began during service.  
The evidence submitted subsequent to the July 1972 and 
November 1985 denials of the Veteran's claims is therefore 
cumulative and redundant of the evidence of record at those 
times, and it therefore does not raise a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. § 
3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claims for entitlement to service 
connection for bilateral hearing loss and headaches are not 
reopened.  The benefits sought on appeal remain denied.



The refractive error claim- evidence of in-service 
aggravation of a congenital defect

The November 1985 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. § 20.1103 (2008).  

As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2008); Barnett, supra.  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
received (i.e. after November 1985) evidence bears directly 
and substantially upon the specific matter under 
consideration, namely whether the Veteran has submitted 
evidence indicating aggravation of his congenital refractive 
error in service.  See 38 C.F.R. § 3.156 (2008).

The Veteran has submitted no evidence of in-service 
aggravation of his refractive error.  VA outpatient records 
document continued treatment for the Veteran's congenital 
refractive error.  Crucially, these records do not indicate 
aggravation of congenital refractive error in service.  As 
such, these medical records are not new and material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

With respect to the Veteran's own statements and testimony to 
the effect that his current refractive error was aggravated 
during military service, such evidence is cumulative and 
redundant of statements made prior to the November 1985 
decision and accordingly is not new.  See Reid, supra.  

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran's refractive 
error was aggravated by his military service.  The evidence 
submitted subsequent to the November 1985 denial of the 
Veteran's claim is therefore cumulative and redundant of the 
evidence of record at that time, and it therefore does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claim of entitlement to service connection 
for refractive error is not reopened.  The benefit sought on 
appeal remains denied.

The back, lung and vertigo claims - Hickson element (2)

The July 2002 and August 2003 decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

The Board's inquiry will be directed to the question of 
whether any additionally received (i.e. after July 2002 for 
the lung and back claims; after August 2003 for the vertigo 
claim) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
Veteran has submitted evidence indicating in-service back 
disease or injury, in-service lung disease or in-service 
vertigo.  See 38 C.F.R. § 3.156 (2008).

Recent VA and private medical records document ongoing 
medical treatment.  These records do not indicate whether the 
Veteran's current back, lung and vertigo problems are a 
result of an in-service disease or injury.  As such, these 
medical records are not new and material.  See Cornele and 
Mintz, both supra.

A May 2000 VA outpatient record and a July 2000 record from 
R.B.H., M.D., note a "work-related spine injury."  This 
evidence, although new, is not material, since it is against 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to a claimant is not new 
and material].

With respect to the Veteran's own statements and testimony to 
the effect that his current back, lung and vertigo problems 
are related to his military service, such evidence is 
cumulative and redundant of statements made prior to the July 
2002 and August 2003 decisions and accordingly is not new.  
See Reid, supra.  See also Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran's back, lung and 
vertigo problems are medically related to his military 
service.  The evidence submitted subsequent to the July 2002 
and August 2003 denials of the Veteran's claims is therefore 
cumulative and redundant of the evidence of record at that 
time, and it therefore does not raise a reasonable 
possibility of substantiating the claims.  See 38 C.F.R. § 
3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claims for entitlement to service 
connection for a back disability, a lung disorder and vertigo 
are not reopened.  The benefits sought on appeal remain 
denied.

17.  Entitlement to an increased (compensable) disability 
rating for service-connected laceration of the left little 
finger.  

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).



Analysis

Assignment of diagnostic code

The Veteran's service-connected left little finger laceration 
is currently rated under 38 C.F.R. 4.118, Diagnostic Code 
7805 (2008) [scars, other].  

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The Veteran's claim dates from January 2001, so both 
the former and current schedular criteria are theoretically 
applicable.  
See VAOPGCPREC 7-2003 [where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the Veteran applies].  However, Diagnostic Code 
7805, which calls for rating based on limitation of function 
of the affected part, was not amended.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 7805.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Board has considered the application of other diagnostic 
codes referable to scars.  None are applicable in this case.  
The Veteran's laceration scar is not on the head, face or 
neck, and is not described a deep.  The scar, although 
superficial, does not cover an extensive area, is not 
unstable and do not produce pain or tenderness during 
examination.  Therefore, the use of Diagnostic Codes 7800-
7804 is not appropriate.

The Board additionally observes that no underlying muscle 
injuries have been medically identified, so rating the 
disabilities, or any of them, under 38 C.F.R. § 4.73 [muscle 
injuries] is not appropriate.

The Veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate.  Accordingly, the Board will continue to analyze 
the Veteran's laceration scar under Diagnostic Code 7805.

Schedular rating

The Veteran has argued that his service-connected left little 
finger laceration causes "pain on pressure and during cold 
weather, limited motion and weak grasp strength.  I have pain 
year around [sic] and a feeling of numbness at all times."  
See the July 27, 2004 notice of disagreement.  

Under Diagnostic Code 7805, scars are evaluated on the basis 
of any related limitation of function of the body part that 
they effect.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

Diagnostic Code 5230 provides for a noncompensable [zero 
percent] rating for any limitation of motion of the left or 
ring finger.  See 38 C.F.R. 4.71a, Diagnostic Code 5230 
(2008).

The evidence of record shows that the Veteran's service-
connected laceration currently causes a minimal loss of 
function of the left little finger.  Specifically, the 
Veteran presented for a VA examination in June 2004 and 
reported numbness, stiffness, cold sensitivity and loss of 
sensation from the PIP joint distally to the tip of the 
finger.  Physical examination at that time revealed that the 
left little finger scar was "subtle," measuring 2.25 x 1 
centimeter.  The Veteran evidenced "slight" stiffness of 
the distal tip of the left fifth finger and no sensation to 
the distal tip upon monofilament testing.  However, grasp was 
good and the Veteran was able to perform finger opposition 
with all digits.  The examiner acknowledged the Veteran's 
complaints of cold sensitivity, paresthesias and stiffness of 
the distal PIP, but emphasized he was able to perform finger 
opposition with all digits and had adequate strength with no 
contracture.  An X-ray of the left hand was negative for 
degenerative changes.  

In short, there is a minimal loss of function and virtually 
no limitation of motion and related to the service-connected 
left little finger laceration.  

There is no competent medical evidence to contradict the 
findings of the VA examiner.  A careful review of the record 
indicates that there is no medical evidence of record tending 
to indicate that the Veteran experiences any significant 
limitation of motion associated with his laceration of the 
left little finger.  It does not appear that he has requested 
medical treatment for the laceration and associated scarring. 

In any event, Diagnostic Code 5230 rates any limitation of 
motion of the little finger as noncompensably disabling.

DeLuca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's left little finger scar 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  A noncompensable evaluation is the maximum 
rating allowable under Diagnostic Code 5230.  Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration.



Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
laceration of the left little finger has not changed 
appreciably since the Veteran filed his claim.  There are no 
medical findings and no other evidence which would allow for 
the assignment of compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, December 16, 2003.  Staged 
ratings are therefore not appropriate.

Extraschedular rating consideration 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

The Veteran has never asked for an extraschedular rating, and 
the RO has never adjudicated the same.  Moreover, the Veteran 
has not identified any factors which may be considered to be 
exceptional or unusual with respect to the left little finger 
scar.

Accordingly, the matter of the Veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

In any event, the Veteran is already in receipt of TDIU, so 
the matter of his entitlement to an extraschedular rating for 
the service-connected little finger scar is effectively moot. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the Veteran does not meet the criteria for a 
compensable disability rating for his service-connected 
laceration of the left little finger.  The benefit sought on 
appeal is therefore denied.

18.  Entitlement to an effective date earlier than December 
31, 2002 for the award of service connection for diabetes 
mellitus.

Relevant law and regulations

Effective dates- in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2008).



Effective dates - liberalizing law

Where compensation is awarded pursuant to a liberalizing law, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act.  See 38 C.F.R. §§ 3.114(a), 
3.400(p) (2008).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2008); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam Veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 
3.816(b)(2).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1)  If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2)  If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  

[It is noted that the effective date for the regulation which 
added diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  
See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3)  If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.  
38 C.F.R. § 3.816(c) (2008).

Analysis

The Veteran is also seeking an effective date earlier than 
the currently assigned 
January 16, 2003 for service connection for diabetes 
mellitus.

In this case, the Veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  A review of the record 
indicates that VA never denied a claim of service connection 
for diabetes mellitus from the Veteran between September 25, 
1985 and May 3, 1989.  Thus, an earlier effective date is not 
warranted under 
38 C.F.R. § 3.816(c)(1).

Likewise, the Veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  
See Liesegang, supra.  He does not contend otherwise.  Thus, 
an earlier effective date is not warranted under 38 C.F.R. § 
3.816(c)(2).

Finally, the Veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in February 1970.  Again, he does not 
contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  
That regulation stipulates that if a claim for benefits is 
filed or reviewed by VA more than one year after the issuance 
of the liberalizing law, the evidence of record must show 
that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.

Here, the effective date of the regulation which added 
diabetes mellitus as a disease presumptively due to in- 
service exposure to herbicides is May 8, 2001.  The Veteran 
was diagnosed with diabetes mellitus at that time; there is a 
VA outpatient treatment record which notes "his diabetes was 
diagnosed per file in 1994."  His service in Vietnam and 
presumptive herbicide exposure therein is not in dispute.  
Thus, the evidence shows that the Veteran met all eligibility 
criteria for service connection for diabetes as of May 8, 
2001, the effective date of the liberalizing law.  However, 
he did not file a claim for service connection for diabetes 
until December 31, 2002, more than a year after the date of 
the liberalizing legislation.  Pursuant to 38 C.F.R. § 
3.114(a)(3), if a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  
Accordingly, the earliest effective date available by law for 
the grant of service connection for diabetes mellitus is 
December 31, 2001.  The benefit sought on appeal is granted 
to that extent.

19.  Entitlement to an effective date earlier than May 28, 
1998 for the award of TDIU.

Relevant law and regulations

TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Effective dates

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(1) (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2008).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2008).

Once a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the Veteran is entitled to TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 2001 
(July 6, 2001).

Factual background

The Veteran filed a claim for a disability rating in excess 
of 50 percent for his service-connected PTSD [his only 
service-connected disability at the time] on May 28, 1998.  
His claim for an increased rating was denied in a December 
1998 rating decision, and he appealed to the Board.  In an 
October 2002 statement, the Veteran's representative argued 
"In any event, even if assigned only a 70-percent schedular 
rating, the newly adduced evidence clearly supports that [the 
Veteran] is entitled to [TDIU]."  

In a November 2002 Board decision which awarded the Veteran a 
70 percent disability rating for service-connected PTSD, the 
Board noted that the Veteran submitted a claim for TDIU and 
referred that claim to the RO.  A December 2002 rating 
decision awarded TDIU, assigning an effective date of May 28, 
1998, "the date in which your service-connected condition 
increased to such severity as to warrant entitlement."  This 
appeal followed.

Analysis

The Veteran contends that he is entitled to an effective date 
prior to May 28, 1998 for the grant of TDIU.

In determining an appropriate effective date, the Board must 
first identify the date of filing of the TDIU claim.  The 
Board then determines when it was "factually ascertainable" 
that TDIU was demonstrated.  Such date may be before or after 
the date the claim was filed, but may be no more than one 
year prior to the date of claim.  See 38 C.F.R. § 3.400(o) 
(2008).

(i.) Date of claim

The RO has used the date of the Veteran's claim for an 
increased rating for PTSD, May 28, 1998, as the date of claim 
and the effective date for TDIU. 

The Board notes that the Veteran claimed service connection 
for PTSD in November 1984, August 1986, April 1987 and 
November 1987 and filed claims for increased ratings in April 
1990 (this was an informal claim for an increase based on a 
periodic examination) and July 1996.  At no time did the 
Veteran claim he was unemployable because of his PTSD, which 
as noted above was his only service-connected disability at 
the time.  

Accordingly, the Board finds that the date of the TDIU claim 
was May 28, 1998.

(ii.) "Factually ascertainable"

Having established that the date of the Veteran's claim of 
entitlement to TDIU was May 28, 1998, the Board's inquiry 
moves to the matter of when it was factually ascertainable 
that the Veteran was unemployable due to service-connected 
PTSD. The range of possible dates starts one year before the 
date the claim was filed, May 28, 1997, and ends on the date 
as of which TDIU has been established by the RO, May 28, 
1998.  See 38 C.F.R. § 3.400(o).

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.

From May 28, 1997 to May 28, 1998, the Veteran was service-
connected for PTSD with a 50 percent disability rating 
assigned.  Accordingly, the Veteran's service-connected 
disability did not meet the schedular criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a).  Thus, it 
must be established that TDIU could be awarded on an 
extraschedular basis during that one year period.  See 
38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant was unemployed or had difficulty obtaining 
employment is not enough. See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In this case, the evidence of record does not show that the 
Veteran's service-connected PTSD was so exceptional or 
unusual that it alone was sufficient to cause the Veteran to 
be unemployable from May 28, 1997 to May 28, 1998.  The 
medical evidence demonstrates that other, non service-
connected, disabilities were responsible for the Veteran's 
unemployability.  The Veteran reported to P.K. in August 1998 
that he had prior jobs in construction, farming and truck 
driving until 1994, when he sustained a work-related thoracic 
and cervical spine injury.  P.K. determined that the 
Veteran's chronic medical problems, including back pain, had 
a negative impact on his cognitive functioning but that he 
would not have any significant cognitive problems that would 
prevent his successful completion of a vocational 
rehabilitation program.  The April 1999 VA examiner similarly 
described various "physical problems" which prevented the 
Veteran from working.  The examiner did not indicate that the 
Veteran was unemployable due to PTSD.  Indeed, he emphasized 
that most of the Veteran's symptoms "seem more closely 
related to the chronic pain" of his non service-connected 
disabilities.  A VA outpatient note dated in April 1999 
states that "the main reason that he is unable to work 
apparently is because of his medical problems.  He is on 
total disability for back pain."  

In sum, the evidence dated around the period in question 
demonstrates that the Veteran's PTSD was not solely 
responsible for his unemployability, but that other, non 
service-connected medical problems negatively impacted his 
ability to work.

Further, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, of frequent 
hospitalizations due to the then service-connected PTSD, or 
of any other reason why TDIU should be considered on an 
extraschedular basis.  The April 1999 VA examiner 
specifically noted the Veteran had not been hospitalized for 
PTSD.  

The Board wishes to make it clear that the Veteran's service-
connected PTSD undoubtedly interfered with his industrial 
capacity prior to May 28, 1998.  However, any such 
interference is reflected in the 50 percent disability rating 
that was assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose, supra.

In short, the Board has considered the assignment of TDIU on 
an extraschedular basis during the one year period prior to 
May 28, 1998.  For reasons and bases expressed above, the 
Board finds that an effective date earlier than May 28, 1998 
cannot be assigned.

20.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for denial of a treadmill and an inferior whirlpool bath.

21.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for diabetes mellitus.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."



Analysis

As was noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of negligence, 
carelessness or the like on the part of VA or was due to an 
event not reasonably foreseeable. 

The Veteran has pointed to no specific instance of VA 
treatment leading to his denial of a treadmill and an 
inferior whirlpool bath.  Moreover, there is no evidence that 
his lack of a treadmill and inferior whirlpool bath caused 
additional disability.  Instead, it appears the Veteran is 
frustrated with the exercise equipment which has been 
provided to him by VA.  However, frustration does not equate 
to "additional disability" for purposes of compensation 
pursuant to 38 U.S.C. § 1151.  

The same is the case with the claim for diabetes.  The 
Veteran argues that he exhibited symptoms of diabetes long 
before the VA diagnosed and treated it, thus causing 
"additional disabilities."  See the Veteran's March 23, 
2006 statement.  The Veteran has submitted a copy of a VA 
outpatient record noting was diagnosed with diabetes by VA in 
1994 and was "diet controlled until January 2003."  There 
is no evidence from this record, or any other medical 
evidence in the claims folder for that matter, that any 
additional disability was caused by VA purportedly failing to 
diagnose diabetes prior to 1994.

The Veteran has offered only his own statements as evidence 
that VA was negligent in his medical treatment.  However, 
there is no evidence of record that the Veteran has any 
medical training or expertise.  It is now well established 
that lay persons without medical training, such as the 
Veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board finds that the Veteran's statements are 
not probative as to the matter of the VA medical treatment 
being careless, negligent, lacking proper skill, or erring in 
judgment in furnishing medical treatment to the Veteran.

Accordingly, as there is no evidence of additional 
disability, the claims of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for denial of a treadmill and an 
inferior whirlpool bath and diabetes fail.

The Board adds that service connection has been granted for 
diabetes mellitus in any event.

22.  Whether discontinuance of services under the Independent 
Living program was proper.  

Relevant law and regulations

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA 
may also provide a program of independent living services and 
assistance under this section only to a veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible.  See 38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
See 38 C.F.R. § 21.160(a). 

A program of independent living services and assistance is 
approved when: (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by Sections 21.90 and 21.92 of this part 
for the development and preparation of an IILP have been 
completed; and (4) the VR&C Officer concurs in the program.  
See 38 C.F.R. § 21.162(a).

When a veteran's case has been assigned to the independent 
living program status, the case will be terminated from that 
status, if one of the following occurs: (1) A veteran, who 
has been notified of necessary arrangements to begin a 
program, the date the program begins and instructions as to 
the next steps to be taken: (i) Fails to report and does not 
respond to followup contact by the case manager, (ii) 
Declines or refuses to enter the program; or (iii) defers 
entry for more than 30 days beyond the scheduled beginning 
date, unless the deferment is due to illness or other 
sufficient reason; (2) the veteran completes the IILP; (3) 
either the Veteran or VA interrupts the program; (4) either 
the veteran or VA discontinues the program; or (5) service 
connection for the veteran's service-connected disability is 
severe by VA or he or she otherwise ceases to be eligible.  
See 38 C.F.R. § 21.192(d).

Factual background

In January 2000, the Veteran was approved for VA Vocational 
Rehabilitation services.  His pursuit of a vocational goal 
was eventually determined to be not reasonably feasible, and 
he was approved for a program of Independent Living services 
in March 2003.  

At that time an IILP was developed, the objectives of which 
were as follows: (1) contact the local Vet Center to 
determine feasibility for counseling for service-connected 
PTSD; (2) work with a nutritionist and/or counselor for 
diabetes and weight loss and to address a possible eating 
disorder; (3) utilize a computer for communication and 
research; (4) meet with Dr. C. to determine 
abilities/limitations; (5) complete an ergonomic assessment 
of his house; (6) complete a neuropsychiatric assessment 
through Vocational Rehabilitation if deemed necessary and (7) 
identify avocational activities.  

In December 2005, the RO informed the Veteran that it would 
discontinue benefits under the Independent Living services 
program, as all goals in the IILP had been achieved and the 
maximum statutory period for such services had been utilized.   
This appeal followed.

Analysis

For reasons detailed below, the Board has determined that 
discontinuance of the Veteran's Independent Living Services 
was proper.  

First, the Veteran has utilized the maximum amount of time 
allowed for participation of the program.  Pursuant to 38 
C.F.R. § 21.76, the duration of services under the 
Independent Living program may not exceed 24 months unless 
the counseling psychologist finds that an additional period 
of up to 6 months would enable the Veteran to substantially 
increase his or her level of independence in daily living.  
In the instant case, the Veteran received the full 24 months 
of Independent Living service.  In December 2005, an 
additional six months of services was authorized and granted.  
Therefore, further participation in the program is 
unavailable.  

Additionally, the goals of the Veteran's IILP have been met.  
In August 2004, a representative from the Vet Center 
indicated that group counseling sessions were available for 
PTSD, but that the Veteran would need to present for an 
individual assessment and travel to either Fargo or Grand 
Forks, which the Veteran refused to do (Goal 1).  The Veteran 
met with a psychiatric nurse at the Fargo VAMC in May 2003 
concerning his weight issues and exercise, at which time his 
obsession eating tendencies were addressed (Goal 2).  The 
Veteran was provided with a computer to assist with 
communication and research (Goal 3).  The Veteran met with 
Dr. C. in July 2003, at which time he determined the Veteran 
was ideally suited to do light work in a protected 
environment away from people.  He was advised to avoid 
stressful situations, crowds, or employment requiring contact 
with others (Goal 4).  The Veteran received over $12,000 in 
alterations to his bathroom, to include installation of a 
whirlpool tub.  (Goal 5).  It does not appear that a 
neuropsychiatric assessment through Vocational Rehabilitation 
was offered; however, this goal was not mandatory.  Moreover, 
the Veteran has had numerous psychiatric outpatient visits 
and compensation examinations over the course of the appeal 
(Goal 6).  Finally, the Veteran was given a metal detector 
and camera to pursue recreational activities (Goal 7).  
Accordingly, as the Veteran completed the terms of his ILLP, 
his termination from the Independent Living Services Program 
was proper.  
See 38 C.F.R. § 21.192(d)(2).

For reasons described above, termination under the 
Independent Living Services was appropriate.  

23.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

Relevant law and regulations

Aid and attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 
38 C.F.R. § 3.350(b) (2008).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime. 
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2008).

Analysis

As a preliminary matter, the Board notes that the Veteran 
does not meet the criteria for special monthly compensation 
at the housebound rate, based on one service-connected 
disability rated as 100 percent disabling and a separate 
disability rated at 60 percent or higher.  Service connection 
is currently in effect for PTSD 
(rated 100 percent disabling); however, none of the Veteran's 
other service-connected disabilities diabetes mellitus are 
rated 60 percent or higher.

In addition, there is simply nothing in the medical evidence 
of record which shows that the Veteran is in any manner 
unable to engage in activities outside of his home.  
In support of his claim, the Veteran asserts that "I very 
seldom leave the house on account of my anxiety attacks and 
agoraphobia combined with the PTSD effects."  See the 
Veteran's March 5, 2005 statement.  However, the evidence of 
record does not reflect he is permanently confined to his 
home or the immediate premises.  Specifically, he presents 
for VA medical treatment on a regular basis.  In addition, in 
a March 2007 VA outpatient record the Veteran described 
walking a mile a day at least five days per week.  In May 
2005 the Veteran informed a vocational rehabilitation 
employee that he "will be in Fargo on Friday".  See a May 
4, 2005 Vocational Rehabilitation note.  He subsequently 
described utilizing a metal detector outdoors.  He has also 
reported completing water aerobics classes with his wife.  
See a May 23, 2003 Vocational Rehabilitation note.  

Nor does the Veteran meet the criteria for special monthly 
compensation based on the need for regular aid and 
attendance.  During the Veteran's most recent outpatient 
visit of record dated in October 2008, the Veteran denied 
bowel or bladder incontinence.  An April 1999 mental health 
assessment and June 2004 VA psychiatric examination were 
negative for memory problems.  The Veteran indicated during 
March 2007 and June 2008 VA diabetes examinations he had no 
bowel or bladder difficulties, suggesting that he can attend 
to the needs of nature.  
There is no evidence to the contrary.

The Veteran has extensively described his uncontrollable 
eating habits, which unquestionably indicates that he can 
feed himself.  An April 1999 VA mental health assessment 
indicates the Veteran is capable of maintaining minimal 
hygiene, e.g. dressing and undressing himself and shaving.  
The Veteran does not require a special prosthetic or 
orthopedic appliance to assist with ambulation-he presented 
for a podiatry consult in August 2008 and indicated no 
problems with ambulation.  

In sum, the evidence reflects the Veteran is independent in 
all activities of daily living and does not require regular 
aid and attendance of another person.
The Veteran' s claim is not supported by any competent 
medical evidence demonstrating that he is in fact disabled to 
the extent that he requires the regular aid and assistance of 
another person, or that he is limited to his house and its 
immediate premises.  He has not provided or identified any 
such evidence.  See 38 U.S.C.A. 
§ 5107(a), supra.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the claim for special monthly compensation for regular aid 
and attendance and at the housebound rate.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for pes planus is granted.

Service connection for hypertension is granted.

Service connection for GERD is granted.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for polyuria, polyphagia, 
polydipsia, blurred vision, nausea, dry mouth, excessive 
sweating, abdominal pain and leg pain, claimed as secondary 
to service-connected diabetes mellitus, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for refractive error is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for headaches is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a lung disorder is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for a back disability is 
denied.

The request to reopen the previously denied claim of 
entitlement to service connection for vertigo is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral otitis 
externa is reopened.  To that extent only, the appeal as to 
this issue is allowed. 

Entitlement to a compensable disability rating for a 
laceration of the left little finger is denied.

Entitlement to an effective date of December 31, 2001 for the 
award of service connection for diabetes mellitus is granted.  

Entitlement to an effective date earlier than May 28, 1998 
for the grant of TDIU is denied.

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
denial of a treadmill and an inferior whirlpool bath is 
denied.

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
diabetes mellitus is denied.

Discontinuance of services under Title 38, United States 
Code, Chapter 31, Vocational Rehabilitation Services, 
Independent Living Program was proper.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.


REMAND

24.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for bruxism, claimed as secondary to service-
connected PTSD.

25.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for obesity, claimed as secondary to service-
connected PTSD.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that to comply with the notice requirements of the 
VCAA, "VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant."  
The Court also noted that "the VCAA requires [VA] to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  

The June 2005 VCAA letter sent to the Veteran concerning the 
bruxism and obesity claims contained no notification that the 
claims had been previously denied, nor did it inform the 
Veteran of the elements he needed to establish in order to 
reopen the claims, namely medical nexus evidence linking his 
bruxism and obesity to service-connected PTSD.  Remand is 
therefore necessary for compliance with Kent.

26.  Entitlement to service connection for an upper 
respiratory infection.

27.  Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected disabilities.

28.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to service-connected PTSD.

29.  Entitlement to service connection for a skin disorder, 
to include as secondary to herbicide exposure and service-
connected diabetes mellitus and PTSD.

Entitlement to service connection for bilateral otitis 
externa [which has been reopened based on the submission of 
new and material evidence].

As detailed above, in order to establish service connection 
for a claimed disorder, generally there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra. 

With respect to Hickson element (1), the medical evidence 
reflects current diagnoses of an upper respiratory infection, 
bilateral otitis externa, and numerous skin problems (tinea 
pedis, seborrheic keratosis, cutaneous skin tags, tinea 
cruris, hidradenitis suppurativa, onychomycosis, etc.).  
Additionally, with respect to Hickson element (2), service 
treatment records reflect the Veteran was diagnosed with an 
upper respiratory infection in June 1968 and bilateral otitis 
externa in December 1969.  Additionally, he served in Vietnam 
and thus his exposure to herbicide agents is presumed.    

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin, supra.
The Veteran currently evidences fibromyalgia, hemorrhoids and 
skin disorders.  Additionally, he is service-connected for 
PTSD, diabetes, peripheral neuropathy of the bilateral lower 
extremities, erectile dysfunction, a left little finger 
laceration, pes planus, hypertension and GERD.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern (1) the relationship, if any, between 
the Veteran's current upper respiratory infection, bilateral 
otitis externa, skin problems and his military service, to 
include presumed herbicide exposure therein and 
(2) the relationship, if any between the Veteran's current 
fibromyalgia and service-connected PTSD;  the relationship, 
if any, between the Veteran's current hemorrhoids and his 
service-connected disabilities; and the relationship, if any, 
between the Veteran's current skin problems and his service-
connected diabetes and PTSD.  

A medical opinion is therefore necessary as to the claims for 
an upper respiratory infection, bilateral otitis externa, 
hemorrhoids and fibromyalgia.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Additionally, the Board finds that a thorough examination is 
warranted that includes opinions addressing the current 
nature of the Veteran's dermatologic disorder(s) and their 
relationship to his military service and service-connected 
PTSD and diabetes.

30.  Entitlement to an effective date earlier than December 
16, 2003 for the award of service connection for a laceration 
of the left little finger.

As was described in the Introduction above, in July 2004 the 
RO awarded service connection for a left little finger 
laceration and assigned a noncompensable disability rating, 
effective December 16, 2003.  The Veteran almost immediately 
expressed disagreement as to the effective date assigned.  
See the July 27, 2004 statement from the Veteran.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the AOJ 
so that a SOC may be issued.  Thus, the AOJ must issue a SOC 
as to the effective date issue.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should issue a SOC pertaining to 
the issue of entitlement to an effective 
date prior to December 16, 2003 for the 
award of a left little finger laceration.  
In connection therewith, the Veteran should 
be provided with appropriate notice of his 
appellate rights.

2.  With respect to the claims of 
entitlement to service connection for 
bruxism and obesity, VBA should send the 
Veteran a corrective VCAA notice which 
complies with the notification requirements 
of the VCAA, to include the evidentiary 
requirements as to new and material 
evidence.  Additionally, the Veteran should 
be notified of the bases for the previous 
denials of his bruxism and obesity claims 
(namely lack of medical nexus), so that he 
may be aware of what evidence would be new 
and material to reopen these claims.  See 
Kent, supra.

3.  VBA should arrange for an examiner with 
appropriate medical expertise to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to: 
(1) whether there is any relationship 
between any currently identified upper 
respiratory infection and the Veteran's 
military service; (2) whether there is any 
relationship between any currently 
identified bilateral otitis externa and the 
Veteran's military service; (3) whether the 
Veteran's currently diagnosed fibromyalgia 
is as likely as not related to his service-
connected PTSD; and (4) whether Veteran's 
currently diagnosed hemorrhoids are as 
likely as not related to his service-
connected disabilities (PTSD, diabetes, 
peripheral neuropathy of the bilateral 
lower extremities, erectile dysfunction, a 
left little finger laceration, pes planus, 
hypertension and GERD).  If the examiner 
finds that physical examination of the 
Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

4.  VBA should schedule the Veteran for a 
VA dermatologic examination to determine 
the existence and etiology of any current 
skin disabilities.  The examiner should 
review the Veteran's claims folder and 
render an opinion as to (1) whether there 
is any relationship between any currently 
identified skin disorder(s) and the 
Veteran's military service, with specific 
consideration of the Veteran's presumed 
herbicide exposure therein; and (2) whether 
the currently diagnosed skin disorder(s) 
is(are) as likely as not related to his 
service-connected PTSD or diabetes.  
An examination report should be prepared 
and associated with the Veteran's VA claims 
folder.

5.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should readjudicate the Veteran's 
claims of whether new and material evidence 
has been submitted which is sufficient to 
reopen the previously-denied claims of 
entitlement to service connection for 
bruxism and obesity and entitlement to 
service connection for an upper respiratory 
infection, bilateral otitis externa, skin 
problems, fibromyalgia and hemorrhoids.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the Veteran with a SSOC and allow 
an appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


